IN THE UNI'I`ED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Pele Bradford, :

Petitioner(s),

Case Number: 1118cv215

vs.
Judge Susan J. Dlott
Warden, Ohio State Penitentiary,

Respondent(s). :
ORDER

'I`his matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southem District of Ohio Westem Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on February 4, 2019 a Report and Recommendation (Doc.
48). Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc. 51).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. §2254
(Doc. 3) is DENIED with prejudice.

A certificate of appealability will not issue with respect to the claims alleged in the
petition, which this Court has concluded are waived and thus procedurally barred from review,
because under the first prong of the applicable two-part standard enunciated in Slack v.
McDam'eI, 529 U.S. 473, 484-85 (2000), “jurists of reason” will not find it debatable whether
this Court is correct in its procedural ruling.

With respect to any application by petitioner to proceed on appeal in forma pauperis, the

Court will certify pursuant to 28 U.S.C. §1915(3)(3) that an appeal ol`any Order adopting the
Report and Recommendation will not be taken in “good i`aith."`. Fl`hc:ret`ore. petitioner is DIENIED
leave to appeal inj€)rma pauperis upon Showing of financial necessity See Fed. R. App. P.
24(3); Kincc:de v. Sparkmcm, l l? F.3d 949. 952 (6h Cir. 199?).

IT lS SO ORDERED.

/Jc¢w¢. _Q. SQ#/

'Judge Susan J. wolf
United States District Court

